Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10878023. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are broader than the more narrowly claimed patent thus the limitations are completely disclosed in the patented case. 
Regarding claim 1, ‘023 discloses a method, comprising (claim 1 line 1): providing a first set of content items for presentation via a client device associated with a user (claim 1 lines 2-3); responsive to processing an indication of user interaction with a content item of the first set of content items and a second indication of user interaction with a second content item of the first set of content items, updating a computer-generated model based, at least in part, on a feature of both the content item and the second content item (claim 1 lines 4-11); and providing, for presentation via at least one 
Claims 2-20 are similarly mapped and analyzed to claims 2-20 of ‘023.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10318573. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are broader than the more narrowly claimed patent thus the limitations are completely disclosed in the patented case. 
Regarding claim 1, ‘573 discloses a method, comprising (claim 1 line 1): providing a first set of content items for presentation via a client device associated with a user (claim 1 lines 18-20 providing by one or more servers the portion of the plurality of content items via a network to the client device); responsive to processing an indication of user interaction with a content item of the first set of content items and a second indication of user interaction with a second content item of the first set of content items, updating a computer-generated model based, at least in part, on a feature of both the content item and the second content item (claim 1 lines 21-27); and providing, for presentation via at least one of the client device or a second client device associated with the user, a second set of content items using the computer-generated model (this is not explicitly disclosed, however it is disclosed that the computer generated model is used to select content items, and that this model is updated, therefore it would be obvious to put the updated model to some practical use and use it to select further content items to display).
Claims 2-20 are similarly mapped and analyzed to claims 2-24 of ‘573
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. US 2010/0313141 (hereinafter “Yu”).
Regarding claim 1, Yu discloses a method (see paragraph 0020, figure 2 and figure 5)

    PNG
    media_image1.png
    131
    333
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    359
    390
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    520
    589
    media_image3.png
    Greyscale

, comprising: providing a first set of content items for presentation via a client device associated with a user (see numeral 210 of figure 2, and paragraph 0048)

    PNG
    media_image4.png
    194
    313
    media_image4.png
    Greyscale

; responsive to processing an indication of user interaction with a content item of the first set of content items and a second indication of user interaction with a second 

    PNG
    media_image5.png
    119
    318
    media_image5.png
    Greyscale

, updating a computer-generated model based, at least in part, on a feature of both the content item and the second content item (see numeral 230 of figure 2, a user’s preference is determined based on features of first and second content items by using an algorithm, see paragraphs 0050-0051, note that this algorithm is a computer generated model as explained in paragraph 0004)

    PNG
    media_image6.png
    281
    315
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    194
    324
    media_image7.png
    Greyscale

; and providing, for presentation via at least one of the client device or a second client device associated with the user, a second set of content items using the computer-generated model (see 540 of figure 5, after the users preferences are determined matching products are presented to the user).

    PNG
    media_image8.png
    239
    319
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    472
    508
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    240
    317
    media_image10.png
    Greyscale


	Regarding claim 3, Yu discloses wherein providing the second set of content items using the computer-generated model comprises: selecting, using the computer-generated model, display features for a third content item of the second set of content items; and providing the third content item according to the display features (see paragraph 0084, the remaining products are then sorted by a matching score to determine the order in which they should be sent to the user).
	Regarding claim 5, Yu discloses generating a digital image representing the content item by rendering the content item (see paragraph 0084).
	Regarding claim 6, Yu discloses determining image features of the content item using image processing (see paragraph 0071).
	Regarding claim 7, Yu discloses the computer-generated model associated with at least one of the user or a class of users including the user (see paragraphs 0050-0051).
	Claims 8-10 and 12-14 are similarly analyzed to claims 1-3 and 5-7 respectively.
.
Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN B STREGE/Primary Examiner, Art Unit 2669